DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2003/0116435 A1) in view of Kume et al. (US 2017/0212090 A1). Evidentiary support for the rejection of claims 1-10 provided by the instant specification and/or in view of NCF601 Spec Sheet (Characteristics of NCF601, downloaded from www.nas-kotai.co.jp/en/purpose/601.html on 01/24/2022). 
Regarding claim 1
a solid electrolyte body of a cylindrical shape comprising a bottom part and a projecting part, the projecting part projecting outwardly in an axial direction of the sensor element (the solid electrolytic body 20 is cup-shaped with a bottom part and has a protruding portion 201 that protrudes the radially outward direction [Paras. 0139-0141; Figs. 1-2, 6-10]);
an outer electrode formed on at least an outer peripheral surface of the solid electrolyte body and a front end side surface of the projecting part (an outside electrode is formed on the solid electrolyte body and covers the uneven surficial layer 203 [Paras. 0140, 0154; Figs. 2 and 6-10: Note: the limitation “receiving a wiring disconnection detection voltage supplied from an outside controller” is an intended use and/or functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the outer electrode is controlled by a controller through lead wires 213 and terminals 211 and thus the outer electrode is configured to and capable of performing the intended use and/or functional limitation of receiving a voltage from an outside controller]);
a porous ceramic layer formed on the front end side surface of the projecting part, and covering at least the outer electrode (electrode protecting layer 205 covers the outside electrode and thus covers the outside electrode 
an insert hole is formed in the main metal fitting, through which the sensor element is inserted (the sensor element 2 is disposed in an inside space of housing 10 wherein the housing is cylindrical and thus the “inside space” is a hole [Paras. 0133-0136; Fig. 1]);
the main metal fitting further comprises a stair-shaped part projects inwardly from an inner peripheral surface of the insert hole toward a radial direction of the main metal fitting, and supports the sensor element (the metallic housing 10 has a “stair-shaped” receiving portion 101 that protrudes radially inward from the surface that supports the sensor element at the protruding portion 201 [Para. 0141; Figs. 2 and 6-10]); and 
the buffer fitting is arranged between the porous ceramic layer and the stair-shaped part (metallic packing 13 is disposed between the lower surface of protruding portion 201 where the electrode protecting layer 205 is disposed and the “stair-shaped” receiving portion 101 [Para. 0141; Figs. 2 and 6-10]). 
Satou discloses wherein the “buffer fitting” is a metallic packing material but fails to disclose the type of metallic material used to make the metallic packing. Satou therefore fails to expressly teach wherein the metal materials forming the buffer fitting “have a depassivation pH value of less than 1.0”, of instant claim 1. 
Kume discloses a gas sensor comprising a gas sensor element [abstract] wherein various components of the gas sensor including element protector 9, metallic shell protecting member 10, second metal shell protecting member 81, third metal shell 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the metallic packing “buffer fitting” disclosed by Satou to use a heat resistant material such as NCF601 because Kume teaches that such materials are known in the art of gas sensors as suitable metallic material for supporting a gas sensor element and provides the additional benefit of having a high heat-resistance and being superior in corrosion resistance compared with common materials used to form the metallic housing and thus enables the use of a thinner material while maintaining the same straight compared with ceramic materials [Paras. 0096, 0106, 0160, 0185, 0209, 0219-0220]. Furthermore, the selection of a known material (i.e., a known metal such as NCF601), which is based upon its suitability for the intended use (i.e., as a metallic material for supporting/protecting a sensor element), is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Regarding the limitation wherein the metal material has “a depassivation pH value of less than 1.0”, this limitation is found to be an inherent In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.
Regarding claim 2, Satou modified by Kume discloses the limitations of claim 1 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting contain not more than 60 mass% iron in the metal materials (NCF601 does not contain more than 60 mass% Fe as evidenced by the table in the instant specification Pg. 27 and as further evidenced by NCF601 Spec Sheet wherein one skilled in the art would understand that the balance of mass percent is iron).
Regarding claims 3-4, Satou modified by Kume discloses the limitations of claims 1 and 2 as discussed previously. Modified Satou further discloses wherein the 
Regarding claims 5-6, Satou modified by Kume discloses the limitations of claims 1 and 2 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting contains less than 22 mass% chromium in the metal materials (NCF601 comprises 21 mass% Cr as evidenced by the table in the instant specification Pg. 27. Furthermore, NCF601 Spec Sheet suggests the range of 21-25 mass% Cr is within the specifications of NCF601 and thus it would have been obvious to one skilled in the art to have formulated the NCF601 within the specification range of Cr including values that overlap with the claimed range of less than 22 mass% of Cr).
Regarding claims 7-8, Satou modified by Kume discloses the limitations of claims 1 and 2 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting contains less than 75 mass% nickel in the metal materials (NCF601 contains less than 75 mass% nickel as evidenced by the table in the instant specification Pg. 27 and as further evidenced by NCF601 Spec Sheet which suggests the Ni content of NCF601 is from 58-63 mass %). 
Regarding claims 9-10, Satou modified by Kume discloses the limitations of claims 1 and 2 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting are composed of a nickel alloy (NCF601 is a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US 2012/0312685 A1) discloses a gas sensor with a cylindrical sensor element that comprises a metallic buffer fitting. Nishio et al. (US 2006/0101900 A1) disclose a gas sensor with a cylindrical sensor element that comprises a metallic buffer fitting and also discloses wherein Inconel 718 (equivalent to NCF718) is utilized as a metal material in the gas sensor. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795